Mr. Justice Boggs delivered the opinion of the court. 2. Corporations, § 355*—when evidence sufficient to show authority of agent to make contract. Where the evidence tended to show that the manager of a beer company’s office had authority to lease and rent out saloons, sell beer and collect money, and was a salesman and general man of said company, and claimed to have authority to buy certain saloon furnishings, and said company’s vice president said the matter should be settled with said manager as local agent, held that the jury were warranted in finding said manager had authority to enter into a contract for the purchase of such furnishings. 3. Corporations, § 355*—when evidence is sufficient to show agency of local manager of corporation to transact business. Evidence held to show that the defendant beer company had in making a certain person manager of its local office in East St. Louis clothed him with apparent authority to transact all business of the character said company was transacting in that city, including the purchase of certain saloon furnishings. 4. Corporations, § 355*—when bound by acts of agent. A corporation is bound by the acts of its agent when it clothes such agent with apparent authority to transact certain business, even if, as a matter of fact, it has not so authorized him.